OlUUTÓaST DISIDENTE DEL
JUEZ ASOCIADO SR. DEL TORO.
El presente es un pleito sobre devolución de contribucio-nes pagadas bajo protesta. La demanda es como sigue:
“El demandante, por su abogado Edward S. Paine, establece esta demanda contra el demandado, y alega lo siguiente por infor-mación y creencia:
“1. Que el demandante es una corporación debidamente organi-zada y existente, en virtud y de acuerdo con las leyes del Estado de-Connecticut y está debidamente autorizado a.hacer negocios en Puerto Rico.
“2. Que el demandado, Allan Ií. Richardson, es el Tesorero de Puerto Rico debidamente nombrado y capacitado y actualmente de-sempeña dicho cargo.
“3. Que Allan H. Richardson, como Tesorero de Puerto Rico, es el funcionario a quien la ley ha encomendado el deber de tasar, determinar el importe y cobrar todas las contribuciones a los indi-viduos y corporaciones de la Isla de Puerto Rico y eso incluye la tasación, imposición y cobro de todas las contribuciones sobre la propiedad del demandante en Puerto Rico.
“4. Que el demandante es y ha sido dueño durante algún tiempoy ha tenido y poseído ciertos terrenos, y es y ha sido dueño de cierta maquinaria y edificios y otras propiedades en la Isla de Puerto Rico sobre los cuales el Gobierno de Puerto Rico ha impuesto ciertas con-tribuciones, estando situadas dichas propiedades en 'el distrito municipal de Guánica, Puerto Rico.
*526‘ ‘ 5. Que anteriormente y entre los meses de enero y agosto de 1913, ambos inclusive, al cumplir con las disposiciones de la ley para tal caso hecha y prevista, el demandado, como Tesorero de Puerto Rico, tasó la propiedad del demandante para el año económico que empieza el primer día de julio de 1913 y termina el treinta de junio de 1914. Que para los fines de tasación el expresado demandado, obrando bajo las disposiciones de dicha ley, exigió y solicitó del demandante le suministrase un estado bajo juramento abarcando todas las propie-dades poseídas por el demandante en la Isla de Puerto Rico, especi-ficando su verdadero y efectivo valor. Que el demandante para cumplir con dicha exigencia y demanda, suministró al Tesorero de Puerto Rico un estado bajo juramento respecto a sus propiedades reales y personales, especificando el verdadero y efectivo valor de las mismas, cuyo estado fué aceptado y considerado por el deman-dado, como Tesorero de Puerto Rico.
“6. Que una gran parte del negocio del demandante consiste en moler cañas y extraerles el jugo, eonvirtiendo el jugo de dichas cañas cultivadas en Puerto' Rico en azúcar centrífuga y primera. Que con tal fin ha construido sobre su propiedad real en dicho distrito municipal de Guánica una factoría de azúcar completamente equi-pada para moler cañas y extraerles el jugo y convertir éste en azúcar.
“7. Que una lista completa de toda la maquinaria y otros aparatos, útiles y accesorios empleados en dicha fábrica y el verdadero valor de los mismos fué dado a dicho demandado, como Tesorero de Puerto Rico, a petición y demanda hecha por éste, en una planilla impresa suministrada por el demandado al demandante y conocida y designada como ‘Exhibit 5, Factoría de Azúcar,’ al contenido de la cual nos remitimos. Que este exhibit es parte del estado jurado a que nos referimos anteriormente y el demandante alega que es un verdadero, completo, correcto y cabal inventario de la maquinaria, equipo, útiles y accesorios de dicha factoría de azúcar y contiene una tasación ver-dadera, correcta y completa del verdadero valor de todas y cada una de las partes componentes de dicha factoría. Y el demandante alega que el valor así fijado a dicha factoría en el tiempo en que se le su-ministró la tal planilla denominada más particularmente ‘Exhibit 5 Factoría de Azúcar,’ era el verdadero valor entonces y en el tiempo en que se hizo la tasación de la propiedad del demandante que an-teriormente y más adelante se menciona.
“8. Que no se obtuvo ninguna otra información, ni se hizo otro examen, ni tampoco se empleó otro medio de averiguar el verdadero valor de la factoría del demandante por el demandado, como Teso-*527rero de Puerto Rico o por los tasadores o sub-tasadores nombrados -con el fin de ayudar a diebo demandado en la referida tasación, a no ser el examen becho por ellos de diebo ‘Exhibit 5, Factoría de Azúcar’ j la tabla de tasación a que nos referiremos más adelante.
“9. Que posteriormente, durante el mes de agosto de 1913, dicho demandado, como Tesorero de Puerto Rico, alegando que obraba por y. en virtud de la ley para tal caso becba y prevista,' impuso contri-bución al demandante por concepto de su factoría sobre una tasación de $1,800,000, y posteriormente, allá para el día 29 de agosto de 1913, el demandante recibió un aviso de la expresada tasación junto con ■otras al contenido de cuyo aviso nos remitimos.
“10. Que al recibo de tal aviso y en tiempo propio el demandante notificó debidamente a la Junta de Revisión e Igualamiento, según lo exige la ley, su protesta contra tal tasación, al contenido de cuya protesta nos remitimos. Que como puede verse tanto en el aviso ■de tasación como en la protesta se incluía dicha factoría de azúcar de la propiedad del demandante.
“11. Que la tasación fijada por el demandante sobre las partidas mencionadas en el referido ‘Exhibit 5, Factoría de Azúcar’ fue $1,203,891, siendo aproximadamente $600,000 menos que la tasación fijada por el demandado, como Tesorero de Puerto Rico, para los fines de contribución. Que el demandante por medio de uno de sus oficiales autorizados requirió al demandado para que le informase qué partidas había aumentado en dicho ‘Exhibit 5, Factoría de Azú-car’, a fin de poder determinar los puntos de diferencia entre dichas tasaciones y estar en condiciones de poder discutir el asunto ante la Junta de Revisión e Igualamiento. Que dicho demandado, como Te-sorero de Puerto Rico, por conducto de la persona que entonces ac-tuaba como Tesorero de Puerto Rico, interino, en ausencia del de-mandado, rehusó suministrar dicha información, manifestando que la tasación de la factoría fué fijada en globo.
“12. Que la Junta de Revisión e Igualamiento oyó la protesta del demandante, en cuya vista el demandante estuvo representado por un oficial autorizado, y posteriormente, en una fecha desconocida para el demandante, la Junta de Revisión e Igualamiento resolvió la protesta del demandante y confirmó la tasación de la factoría del de-mandante en $1,800,000.
“13. Que posteriormente, y allá por el 17 de abril de 1914 el demandante recibió un aviso, al contenido del cual nos remitimos, cuyo aviso, firmado por el demandado como Presidente de la Junta de Revisión e Igualamiento, parece representar la verdadera tasación *528de la propiedad del demandante según se ha fijado por la Junta de Revisión e Igualamiento, y sobre cuya tasación tuvo el demandante que pagar contribuciones.
“14. Que posteriormente y allá para el día 27 de abril de 1914, o antes, el demandante recibió un aviso del demandado, como Teso-rero de Puerto Rico, enviado por un tal M. J. Harrison, Colector de Rentas, en el cual le informaba el importe de las contribuciones i'm-puéstales como resultado de tal tasación, para el año económico de 1913-14, y la suma allí mencionada era la de 28,380.10, cuya cantidad es el importe de la contribución sobre la propiedad real y personal del demandante en la Isla de Puerto Rico, y cuya cantidad incluye la contribución calculada a razón de 1.2 por ciento por año sobre la tasación de la factoría de azúcar anteriormente descrita de $1,800,000,-a saber, la suma de $21,000.
“15. Que dichas contribuciones se adeudaban y debían pagarse inmediatamente y que en cuanto a todas las cantidades no satisfechas antes del primero de junio de 1914 se impondría una penalidad de un recargo mensual del 1 por ciento cada mes que transcurriese sin hacerse el pago y que el Tesorero de Puerto Rico, obrando en virtud y de acuerdo con la ley para ta.1 caso hecha y prevista, y por conducto de sus propios agentes y auxiliares, amenazó embargar la propiedad del demandante si no se pagaban las contribuciones, por lo que el demandante, allá para el día 28 de abril de 1914, pagó dichas con-tribuciones bajo protesta de acuerdo con las disposiciones de la ley de marzo 9 de 1911, por medio de un cheque a la orden del Tesorero de Puerto Rico, cheque que se había endosado ‘Pago bajo protesta y de acuerdo con la ley de 9 de marzo de 1911’, y que fué remitido con una carta fechada abril 24 de 1914, expresando los fundamentos de la protesta a los términos de cuya carta nos remitimos.
“16. Que la tasación de $1,800,000 de la factoría de azúcar del demandante es exagerada y excesiva y no representa el verdadero valor de dicha propiedad y que el verdadero y correcto valor de la factoría de azúcar es la cantidad de $1,203,891. Que la valoración verdadera y correcta es la que se da en el ‘Exhibit 5, Factoría de Azúcar’ y que dicho exhibit era la única fuente legal de información en cuanto al valor real en Puerto Rico de la expresada factoría, ma-quinaria, útiles y accesorios en la fecha en que se hizo la tasación por el demandado y en la fecha en que se revisó dicha tasación por la Junta de Revisión e Igualamiento.
“17. Que el demandado, como Tesorero de Puerto Rico, y dicha Junta de Revisión e Igualamiento adoptaron un método ilegal, nulo, *529injusto y que establece discrimen al fijar la tasación de la factoría-, del demandante y al imponer la contribución sobre la base de tal tasación. Que el método de tasación e imposición a que nos referimos; es el siguiente:
“El demandado, como Tesorero de Puerto Rico, mandó preparar una tarifa o tabla de tasación en la que colocó ciertos números, re-presentando éstos el supuesto valor de las factorías de azúcar de cier-tas corporaciones, que poseen y explotan factorías de azúcar en la Isla -de Puerto Rico, siendo veintitrés aproximadamente el número de aquéllas. Hizo también que se pusiesen números demostrando las tasaciones anteriores de las referidas factorías y un cálculo del costo de las varias partes de la maquinaria, incluyendo calderas, centrífugas, clarificadores, tachos al vacío y otros implementos y accesorios. Y el total de estos números representando el supuesto costo de dicha maquinaria de cada factoría se dividía por el número de toneladas de cañas capaz de ser molidas diariamente y los números así obte-nidos en cada factoría se sumaban y el resultado se divide por el promedio obtenido entre el número de factorías, formándose así, junto con los otros elementos, tales como -el trasporte, construcción y en-tretenimiento, un supuesto promedio del costo de maquinaria de azú-car por tonelada por día. El tipo de unidad o promedio obtenido fuó el do $500,000 aproximadamente.
“18. Que sobre este tipo o base de unidad o promedio la referida factoría de aziicar del demandante con su capacidad de 3,700 tone-ladas por día tendría un valor de $1,850,000, pero debido a condi-ciones de sequía y a otros elementos, y para fijar la tasación en un número redondo se rebajó a $1,800.000.
“19. Que esta supuesta unidad no es por ningún concepto un verdadero y correcto criterio del valor de algunas de las- factorías de azúcar de Puerto Rico y mucho menos tratándose de la factoría de azúcar del demandante; que la capacidad de la factoría del deman-dante es cerca de dos veces la de la factoría mayor de la isla y es cerca de cinco o seis veces mayor que la de otras- factorías; que el costo de la maquinaria para la factoría' del demandante es muy distinto-de aquel de las otras factorías de la isla y que al adoptar una unidad o tipo tan grande para la tasación el resultado obtenido es una valo-ración errónea e incorrecta, siendo la tasación contraria a la Cons-titución de los Estados Unidos y a las Enmiendas Quinta y Décima-cuarta de la misma, y a la ley del Congreso de los Estados Unidos aprobada abril 12 de 1900, titulada ‘Ley para proveer, temporal-mente, de rentas y un gobierno civil a la Isla de Puerto Rico y para. *530otros fines’ las que disponen que se-impondrá y cobrará contribuciones sobre el valor de las propiedades sujetas a contribución.
‘ ‘ 20. Que la tasación así becha por el demandado y por la Junta de Revisión e Igualamiento, no sólo es excesiva en cuanto a la factoría del demandante, sino que es posible construir una factoría nueva completamente acabada, parecida en diseño pero superior en capa-cidad productiva a la factoría que ahora está en explotación, inclu-yendo el costo de trasporte, construcción, y entretenimiento por una cantidad mucho menor que $1,800,000.
‘ ‘ 21. Que la diferencia entre el valor de la factoría del demandante según fué tasada, a saber, $1,800,000 y el verdadero y efectivo valor de la misma de $1,203,891 es de $596,109. Y que la contribución sobre esa suma al tipo de 1.2 por ciento por año asciende a $7,153.31, cuya contribución se ha pagado bajo protesta por las razones que anteriormente se mencionan.
“22. Que la ley aprobada marzo 9 de 1911, titulada ‘Ley dis-poniendo el pago de contribuciones, bajo protesta, estableciendo un procedimiento para exigir la devolución de las mismas, y para otros fines’ dispone que pueden pagarse contribuciones bajo protesta, y que la parte que las pagare puede en cualquier tiempo dentro de trein-ta días después de dicho pago demandar al Tesorero de Puerto Rico por dicha suma, y si se decidiere, teniendo en cuenta los méritos del caso, que la cantidad fué recaudada injustamente, el tribunal que conozca del asunto, podrá certificar, de acuerdo con las constancias del mismo, que las contribuciones de referencia fueron pagadas sin existir razón para ello, y que entonces el Tesorero procederá a su reintegro; y dicha ley además dispone que no habrá ningún otro recurso en casos de recaudación ilegal de contribuciones o rentas, o en casos de tentativas para recaudar ilegalmente contribuciones o rentas.
“Por lo cual el demandante suplica que este tribunal certifique de acuerdo con las constancias del caso que la tasación que excedió de $1,203,891 es excesiva e ilegal y que la cantidad de $7,153.91 fué indebidamente pagada y debe ser reintegrada y que se dicte sentencia ordenando al Tesorero de Puerto Rico a reintegrar dicha suma, de-biendo verificarse ese pago con preferencia a cualquiera otra recla-mación contra el Tesorero.
“(Firmado) EdwaRd S. Paine,

Abogado del demandante.”

Emplazado el demandado, excepcionó la demanda alegando que era ambigua, ininteligible y dudosa y que no aducía be-*531dios suficientes para determinar una causa de acción. Tam-bién la contestó aceptando la verdad de algunos de sus he-chos, negando la de otros y alegando materia nueva en opo-sición a la misma. La corte de distrito oyó las excepciones previas y, el 26 de marzo de 1915, dictó sentencia desesti-mando la demanda por no aducir hechos suficientes para de-terminar una causa de acción. La parte demandante recu-rrió entonces de la sentencia para ante el Tribunal Supremo, habiéndose celebrado la vista del recurso el 23 de noviembre de 1915.
Sostiene la apelante en su alegato que la corte senten-ciadora erró:
1. Porque la decisión de la Junta de Revisión e Iguala-miento sobre la valuación de la propiedad, no era definitiva.
2. Porque el propósito de la ley de 9 de marzo de 1911, era el de proveer una revisión judicial cabal de todos los actos de la Junta de Revisión e Igualamiento.
3. Porque el caso de la Sucesión Puente v. El Pueblo de Puerto Pico, 19 D. P. R., 557, no es análogo al presente, y
4. Porque la adopción por la Junta de Revisión e Igua-lamiento de un principio fundamental erróneo, es suficiente para desautorizar la acción de dicha junta.
En tal virtud, la cuestión fundamenta] envuelta en este caso, reduciéndola a sus últimos límites, es la de si la reso-lución a que llegara la Junta de Revisión e Igualamiento en este caso, es o no definitiva. La demandante dió a sus pro-piedades un valor de $1,203,891. El Tesorero de Puerto Rico las tasó en $1,800,000. La demandante recurrió para ante la Junta de Revisión e Igualamiento; la junta examinó el caso y sostuvo la tasación del Tesorero. La demandante enton-ces pagó bajo protesta la contribución que se le impuso e inició este pleito reclamando la devolución de lo pagado por la diferencia entre $1,203,891 y $1,800,000, que la demandante calcula en $7,153.91. ¿Pudo recurrir la demandante para ante *532los tribunales de justicia, o debe concluirse, atendidos los hechos alegados en su demanda, que tuvo ya su día en corte y que su caso fué definitivamente resuelto por los tribuna-les administrativos ? Tal es, repito, la cuestión fundamental envuelta en el recurso.
Una de las primeras leyes que aprobó la Asamblea Legis-lativa de Puerto Eico creada por la Ley Orgánica de abril 12, 1900, fué la de rentas que luego, en 1902, se hizo formar parte del Código Político. La ley se ha enmendado en varias ocasiones, pero en la mayor parte de sus preceptos funda-mentales, subsiste en la actualidad en todo su vigor.
La Junta de Revisión e Igualamiento a que me he referido anteriormente, fué constituida por la expresada ley como un verdadero tribunal administrativo, cuyas resoluciones tenían el carácter de firmes. Arts. 308 al 313 del Código Político.
Y el Tribunal Supremo de Puerto Rico, en los casos de Caneja v. El Pueblo, 12 D. P. R. 247, y Guitián v. El Gobierno de Puerto Rico, 12 D. P. R. 252, refiriéndose a la junta, dijo:
“Atendida la organización de la Junta de Revisión e Igualamiento' en la forma dispuesta por el artículo 308, sus resoluciones en materia concerniente a la valoración de la propiedad, han de ofrecer más. garantías de acierto que las de un tribunal de derecho, unipersonal o colegiado, cuyos miembros no necesitan estar versados en asuntos, relativos al valor de la propiedad de Puerto Rico, como sucede con dos de los que han de componer dicha junta.
“Además, la Junta de Revisión oye a los agraviados y admite pruebas para el mejor desempeño de sus funciones, y esas pruebas con las ilustraciones que puedan dar a la junta sus dos miembros versados en asuntos relativos al valor de la propiedad son descono-cidas por el juez o tribunal de derecho ante quien se recurre contra resolución de la junta, resolución que podría ser revocada, en virtud de pruebas distintas y aun contrarias a las que le sirvieron de fun-damento, pues no es lógico suponer que la parte recurrente utilizara, ante el tribunal de derecho, pruebas que le fueron adversas ante la Junta de Revisión, máxime si se atiende a la facilidad de encontrar-las pruebas que se deseen en materia tan sujeta a apreciaciones diversas, como lo es la valoración de la propiedad.
*533" Sin duda, por las razones expuestas y otras que no se escaparían a la sabia penetración del legislador, dispone el artículo 310 que la decisión de la junta en todo asunto que le sea presentado será firme; y ante precepto tan absoluto y terminante huelga toda discusión. Dura lex, sed. lex.” Caneja v. El Pueblo, 12 D. P. R. 247, 250.
“Pero el artículo 310 dice claramente que la decisión de la junta en todo asunto que le sea presentado, será firme. Nosotros creemos que esto impide completamente el que se apele o revise, mediante certiorari, o en otra forma ante los tribunales ordinarios, las deci-siones dictadas por la Junta de Revisión e Igualamiento. Tales asun-tos corresponden al ramo o departamento ejecutivo del Gobierno, y éste ha constituido una junta, la cual, como se ha dicho en las de-cisiones de los tribunales de Nueva York, tiene poderes judiciales en todo aquello que se halla comprendido dentro del limitado círculo de su jurisdicción; y no ha habido la intención de convertir los tribunales ordinarios de la isla, que han sido constituidos para juzgar y decidir las controversias entre partes, en árbitros e inspectores de las listas de contribuciones formadas en las oficinas del Tesorero, y corregidas por la junta nombrada para ese fin.” Guitián v. El Gobierno de Puerto Pico, 12 D. P. R. 252, 263.
Así las cosas, la Legislatura de Puerto Eico pasó en 1911 la ley No. 35 disponiendo el pago de contribuciones bajo pro-testa, estableciendo un procedimiento para exigir la devo-lución de las mismas, y para otros fines.
¿Alteró esa ley el sistema y la jurisprudencia estable-cidos i Yeámoslo.
Nada dispuso en relación con la tasación de contribucio-nes. Nada con respecto a la organización de la Junta de Re-visión e Igualamiento.' Sus disposiciones se refieren todas al método que debe seguirse para recobrar ciertas contribucio-nes pagadas bajo protesta. No contiene la cláusula usual derogatoria de otras leyes.
Con anterioridad al 1911, el recurso judicial que los con-tribuyentes tenían en esta isla para oponerse al cobro de con-tribuciones ilegales, estuvo prescrito en la sección 14 de la ley. sobre injunctions de 1902, sección 356 de los Estatutos Revisados y Códigos de Puerto Rico, 1902, y quedó luego fijado en la sección 12 de la ley sobre injunctions de 1906, *534Leyes de 1906, página 85, que, copiada a la letra, en lo per-tinente, es como signe:
“Sección 12. — Puede otorgarse un injunction para impedir la imposición ilegal de cualquier contribución, carga o derecho, que sea ilegal, o cualquier procedimiento para hacerlo cumplir; y cualquier número de personas, cuyas propiedades se hallen afectadas por una contribución o derecho así impuesto, pueden unirse en la solicitud para obtener aquel injunction *
En 1911, por la citada ley No. 35, sección 6 de la misma, se modificó la sección 12 de la Ley de Injunctions de 1906, eliminándose todo lo que dejo transcrito, y se prescribió un nuevo método para la devolución de contribuciones injustas e ilegales pagadas bajo protesta, disponiéndose que “En nin-gún caso se expedirá auto alguno para impedir la recauda-ción de contribuciones o rentas devengadas, o para obstacu-lizar j demorar esa recaudación, ya se trate de un superse-deas, un auto prohibitorio, o cualquier otro auto o procedi-miento; y en todos los casos en que, por cualquier motivo, una persona alegue que la contribución que se le ha cobrado fué recaudada injusta e ilegalmente, el recurso que ha de utilizar dicha persona es el que queda determinado antes, y ningún otro.” See. 5 de la ley No. 35 de 1911.
1. ¿Derogó implícitamente la ley No. 35 los preceptos del Código Político relativos a la Junta de Revisión e Iguala-miento ? 2. Si no los derogó, si partió de la base de la exis-tencia de tal organismo, ¿estableció un procedimiento por virtud del cual pueden revisarse todas sus resoluciones ante los tribunales, modificando así el artículo 310 del Código Polí-tico que prescribe que las resoluciones de la junta tienen el carácter de firmes? 3. ¿Se limitó dicha ley número 35 a tomar el lugar de los antiguos injunctions, dejando sub-sistentes en toda su integridad los preceptos del Código Polí-tico relativos a la Junta de Revisión e Igualamiento, limi-tando su campo de acción a casos de verdaderas contribu-ciones ilegales, esto es, no autorizadas por la ley, o en que se hubiera cometido fraude, o se hubiere procedido con la *535manifiesta intención de perjudicar al contribuyente, o se hu-biere adoptado por la junta principios de tal manera erró-neos que pudiera concluirse que la junta había actnado sin jurisdicción?
La ley número 35 procede del Estado de Tennessee. Ene introducida en Puerto Rico por Foster Y. Brown, entonces Fiscal General de la isla, y antes y ahora abogado del indi-cado estado de la Unión americana. A la jurisprudencia de dicho estado debe acudirse, pues, para interpretarla.
He examinado los casos de Tennessee v. Sneed, 96 U. S. 69; Briscoe v. McMillan, 117 Tenn. 115; Bank v. Memphis, 107 Tenn. 66; Ward v. Alsup, 100 Tenn. 619, y Tamble v. Pullman Co., 207 Fed. 30, invocados por el mismo apelante, y aunque en ninguno de ellos se resuelve concretamente la cuestión planteada, su estudio permite proceder con cierta seguridad al fijar el alcance de la ley número 35 tantas veces citada.
Del caso de Tennessee v. Sneed, supra, aparece que un contribuyente trató de pagar cierta suma, parte en dinero y parte en billetes del Banco de Tennessee. El colector se negó a recibir el pago. El contribuyente inició entonces contra el colector un procedimiento de mandamus. Entre las razones que se alegaron en contra de la expedición del auto, estuvo la de que el procedimiento único que debió haber se-guido el contribuyente fué el fijado por la ley de Tennessee origen de la ley número 35 de 1911 de Puerto Rico. La corte desestimó la solicitud., El contribuyente apeló a la Corte Suprema del Estado y ésta confirmó la sentencia apelada. Recurrió entonces el contribuyente a la Corte Suprema de los Estados Unidos y dicho tribunal, después de analizar los hechos y las leyes aplicables, terminó su opinión así;
“Si darnos por sentado que con anterioridad al año 1873 el peti-cionario tenía facultad para establecer su reclamación contra el Es-tado mediante mandamus, y que según los estatutos de ese año el seguir utilizando ese medio le estaba prohibido, la cuestión es si le quedó, o había dispuesto algún remedio eficaz para él. Creemos *536que los preceptos del estatuto le dieron un medio suficiente para hacer valer un derecho como el que tenía. Disponía el estatuto que podría pagar la suma que se le reclamaba al colector, bajo protesta, dando conocimiento de ello al auditor de la tesorería; que en cual-quier fecha dentro de los treinta días siguientes podía establecer una acción contra el funcionario que hacía él cobro; que el caso debía ser juzgado por una corte con jurisdicción, y si fallaba a favor del demandante por razón de los méritos, la corte debía certificar que dicha suma fué satisfecha indebidamente y ser devuelta y el inter-ventor expediría al efecto un libramiento por la misma la que sería satisfecha con preferencia a otras reclamaciones de la tesorería.
‘'Este remedio es sencillo y eficaz. Una acción para recobrar dinero que ha sido exigido ilegalmente es tan rápida, fácilmente juzgada y menos complicada que un procedimiento de mandamus. Todo abogado sabe cómo ha de establecer la primera, mientras que muchos tropezarían con dificultades por las formas del segundo. También se prescribe lo necesario para el pronto pago de la suma por el Estado si se dicta sentencia sobre los méritos contra el funcionario.
“No se nos citan estatutos que autoricen el establecer acciones contra el Estado directamente y no conocemos ninguno. En una clase especial y limitada de casos, los Estados Unidos permiten ser demandados en la Corte de Reclamaciones, pero esa no es la regla general. En casos de rentas ya surjan por razón de las leyes de rentas internas o de aquellas que prescriben lo relativo al cobro de derechos sobre importaciones extranjeras, la regla que se adopta es la prescrita por el Estado de Tennessee. Ejrige al litigante que pague la suma como ha sido fijada por el gobierno y le autoriza para demandar al colector y probar en dicha acción la ilegalidad de la contribución. No hay en esto nada ilegal, ni siquiera riguroso. Es una precaución sabia y razonable para la seguridad del gobierno. No podría existir ningún gobierno que permitiera que el cobro de sus rentas fuera demorado por cada hombre litigioso, o que presen-tara dificultades para quien era más importante la demora que el pago de costas.
‘ ‘ Creemos que no hay razón para asegurar que un remedio rápido y eficaz no ha sido prescrito para hacer valer la reclamación que presenta él demandante. Esta es la única cuestión que ha sido de-bidamente sometida al tribunal, y somos de la opinión que la misma no revela fundamento alguno para revocar la sentencia de la corte inferior.
“Las otras cuestiones importantes que han sido discutidas en la opinión de la corte inferior y argumentadas por los abogados no es *537preciso que ahora las consideremos; no han sido promovidas ahora. Se confirma la sentencia.” Tennessee v. Sneed, 96 U. S. 69, 74.
Por virtud de la decisión de la Corte Suprema de los Esta-dos Unidos que acabo de analizar, quedó consagrado el prin-cipio de que una ley que fija un método como el establecido en la No. 35 de 1911, es perfectamente válida y. eficaz.
En el caso de Briscoe v. McMillan, supra, varios ciudadanos del condado de Knox iniciaron un procedimiento de injunction para impedir la tasación y cobro de contribucio-nes de acuerdo con cierta resolución de la Junta de Iguala-miento del Estado, alegando que dicha resolución era ilegal y absolutamente nula. La solicitud fué desestimada en pri-mera instancia y en apelación.
En su opinión la Corte Suprema de Tennessee, después de decidir que el caso no estaba comprendido dentro de las prescripciones de la ley sobre devolución de contribuciones pagadas bajo protesta, ya que no se había llegado a cobrar contribución alguna, se expresó así:
“La siguiente cuestión en la cual se insiste se refiere a que el remedio de los demandantes, si alguno tienen, está en el tribunal de derecho mediante certiorari. La demanda, sin embargo, continúa basada en la idea de que la tasación hecha por la Junta de Iguala-miento del Estado es absolutamente nula y si tal es el caso que se presenta en la demanda creemos que la jurisdicción de la corte de equidad está bien definida. National Bank of Chattanooga v. Mayor and Aldermen, 8 Heisk, 814; Alexander v. Henderson, 105 Tenn. 431, 58 S. W. 648.
“Es cierto que las leyes de 1903, página 674, c. 258, sección 38, subdivisión 10, prescriben expresamente que la acción de la Junta del Estado ‘será definitiva y concluyente en cuanto a todas las cues-tiones resueltas por la junta y que se cobrarán contribuciones sobre la valoración así fijada y declarada por la Junta del Estado.’ Se observará que no se prescribe ninguna forma por esta ley mediante apelación o de otro modo para revisar la acción tomada por la Junta del Estado, sino por el contrario la ley dispone expresamente que la acción de la Junta del Estado será definitiva. Generalmente esta condición haría que el remedio mediante certiorari fuera peculiar-mente adecuado, pero si como se alega en la demanda la acción de *538la Junta de Igualamiento del Estado es nula, entonces la jurisdic-ción de una corte de equidad para impedir la ejecución de una sen-tencia nula es reconocida universalmente. En tal caso es comple-tamente inmaterial que la ley disponga’que la acción de la Junta del Estado será definitiva, puesto que dicba acción solamente se refiere-ai ejercicio legal de la jurisdicción de la junta y no a actos que son absolutamente nulos.” Briscoe v. McMillan, 117 Tennessee, 128.
La anterior decisión demuestra que en el Estado de Tennessee al par que la ley sobre devolución de contribuciones--pagadas bajo protesta, existe una Junta de Igualamiento cu-yas resoluciones tienen el carácter de firmes. Siendo esto así, no anduvo errada la Corte Suprema de Puerto Rico cuando en el caso de Sucesión Puente v. El Pueblo, 19 D. P. R. 557, 565, dijo que la función de la ley número 35 de 1911 no-fue en verdad la de derogar las disposiciones del Código Político relativas a la Junta de Revisión e Igualamiento.
En el caso de Bank v. Memphis, supra, se sostiene lo decidido en Ward v. Alsup, 100 Tenn. 746, que analizaré en se-guida-, pero se establece que cuando la contribución es nula por falta de autoridad para imponerla, entonces no es nece-sario acudir previamente a la Junta de Igualamiento, pu-diendo la persona que paga la contribución bajo protesta obtener la devolución de la misma recurriendo directamente a los tribunales de justicia.
El caso de Ward v. Alsup, ocupa ciento treinta y una pági-nas del tomo 100 de las decisiones de Tennessee. Se trans-criben documentos y alegatos presentados por las partes y al fin la corte se limita a desestimar las pretensiones del de-mandante por no haber éste acudido previamente a la Junta de Igualamiento en defensa de su derecho. En el curso de su opinión la corte se expresó así:
“La materia general sobre corrección de tasaciones ilegales, exce-sivas e indebidas ha sido considerada por el Sr. Desty en su obra sobre Contribución, tomo 2, páginas 625-627, y también en las pági-nas 654, 661. Se verá que mucho de esto depende de los estatutos del Estado, y de los medios y modos prescritos para su corrección, pero el principio general es que cuando se establece un tribunal y se *539prescribe tma forma, debe reeurrirse a ellos antes de que el contri-buyente pueda tener un remedio ordinario en la ley.
“En resumen, dice, ‘Por regla general el remedio estatutorio es exclusivo para una mera irregularidad y la parte debe recurrir al mismo o sufrir las consecuencias de su descuido, y si no hace que su tasación sea corregida y perfeccionada cuando tiene facultad para hacer esto, se supone que admite la corrección de dicha tasación, pudiendo la corte a su discreción negarse a prestarle su ayuda, y si la tasación no es fraudulenta, pierde todo su remedio.’
“Procede llamar de nuevo la atención de que en este caso no solamente no se alega la conducta fraudulenta por parte de los tasa-dores, sino que se hace expresa renuncia de la misma. Véanse tam-bién los casos citados por el autor en apoyo de su teoría.
“Otra vez dice dicho autor: ‘cuando una persona alega que la tasación de contribuciones fué excesiva pero dejó de acudir a la Junta de Apelaciones para hacer que el error fuese corregido y no se presenta ninguna excusa para haber dejado de acudir a su debido tiempo, las cortes no pueden intervenir para demorar el cobro de la contribución.’ 2 Desty sobre Tasación, 654, y casos citados-.
“Y de nuevo en la página 662 dice lo siguiente: ‘Si un contri-buyente por dejar de utilizar un remedio para corregir irregulari-dades en la tasación e imposición de contribuciones renuncia o pierde su derecho para oponerse al cobro de las contribuciones, la exigencia del pago por parte del Tesorero no es ilegal o errónea. Si no se hace uso de ese remedio, la contribución puede ser cobrada. Si uo hace que su tasación sea corregida y revisada cuando está en sus facultades el poder hacerlo, constituirá éste una admisión de su corrección. El debe proceder en la forma prescrita por el estatuto.’
“Es verdad que el estatuto de Tennessee concede al contribuyente el remedio disponiendo que el pago lo verifique bajo protesta si cree que su tasación es ilegal, injusta o excesiva o contraria a cualquier estatuto o precepto de la Constitución, estableciendo luego una acción contra el colector para que le sea devuelta la suma que de tal modo le ha sido exigida injustamente, pero el objeto de esto es clara-mente que el contribuyente en caso de tasaciones irregulares, inde-bidas o excesivas efectuadas por los debidos funcionarios, deberá haberse quejado a la junta que ha sido nombrada de acuerdo con el estatuto para oir dicha queja o investigar acerca de la tasación y en la forma en que se ha hecho, y si es o no excesiva. El depositario del Condado no tiene facultad para hacer esto sino solamente para *540cobrar aquellas contribuciones que vengan a sus manos ya tasadas, excepto en ciertos casos de propiedades que han sido omitidas, etc.
“Si una persona se propone impugnar todo el sistema de tasacio-nes o la tasación especial de su propiedad en particular mediante la acción prescrita en el estatuto para recobrar la suma que le fué exigida, debe ponerse en condiciones de poder hacerlo, presentando primero su queja a la junta nombrada para oir tales quejas de con-formidad con la ley y dentro del término dispuesto por el estatuto. El estatuto que prescribe que el contribuyente deberá pagar sus contribuciones bajo protesta y establecer luego una acción para reco-brar las mismas, remedio que debe ser exclusivo, tuvo por objeto impedir que dejaran de cobrarse las contribuciones mediante injunction u otro procedimiento de manera que las rentas del Estado no estuvieran confundidas con el litigio, pero la teoría era que si la tasación había llegado a tal estado que había sido impuesta la con-tribución y podía cobrarse, el contribuyente debía entonces verificar el pago y utilizar su remedio para recobrar la cantidad pagada. Pero para que pueda tener este remedio a falta de fraude u otro motivo que justifique una intervención equitativa dicho contribuyente deberá haber recurrido a aquellos preceptos del estatuto por virtud de los cuales se hubiera podido corregir la injusticia que se alega, antes de que se impusiera la contribución y de que pudiera cobrarse.” Ward v. Alsup, 100 Tenn. Rep. 747, et seq.
En el caso de Tamble v. Pullman Co., supra, vuelve otra vez a citarse el precepto legal vigente en Tennessee que deter-mina que las resoluciones de la Junta de Igualamiento serán finales y conclusivas, pero se decide, de acuerdo con el caso de Briscoe v. McMillan, supra, que esto no obstante, cuando se trata de resoluciones enteramente nulas, las cortes pue-den intervenir y dejarlas sin efecto.
Las decisiones citadas por el apelante no sostienen, pues, sus pretensiones. La duda que pudiera dejar en la mente el lenguaje usado por la Corte Suprema de Tennessee en el caso de Ward v. Alsup, supra, con respecto a la interpretación de la ley sobre devolución de contribuciones paga-das bajo protesta como una especie de recurso de revisión contra todas las resoluciones de la Junta de Igualamiento, desaparece cuando se observa la insistencia con que la misma *541corte sostiene la vigencia del precepto legal relativo a lo con-clusivo de las resoluciones de dichas juntas, y sobre todo-si se tiene en cuenta que la repetida corte en el caso de Bank v. Memphis, 116 Tenn. 641, 656, en el que se siguió el pro-cedimiento marcado por la ley sobre devolución de contribu-ciones pagadas bajo protesta, elijo:
“Se insiste en que la acción de la Junta de Igualamiento fué nula porque uno de sus miembros no era propietario de bienes raíces, por cuanto que la ley exige que la junta estará compuesta de propietarios; de bienes inmuebles. Semejante cuestión no puede ser promovida mediante una impugnación colateral, como la presente, contra la acción tomada por la junta.” Bank v. Memphis, 116 Tenn. 656.
A virtud de todo lo expuesto, es necesario concluir que la Junta de Revisión e Igualamiento existe en la actualidad en Puerto Rico con los mismos poderes que tenía con ante-rioridad a la vigencia de la Ley No. 35 de 1911, y que esta ley no concedió un recurso ordinario de apelación o revisión contra las decisiones de la indicada junta. El recurso esta-blecido por dicha ley es independiente, original y está limi-tado a los casos de contribuciones injustas e ilegales. ¿Cuá-les son esos casos?
La palabra “ilegal” usada, en la Ley No. 35 de 1911, es bien clara. Cuando se cobra una contribución no autorizada por la ley, puede ejercitarse el derecho que confiere el esta-tuto. No importa que haya intervenido el Tesorero y que la Junta, de Revisión e Igualamiento hubiere decidido la cues-tión. La ilegalidad quedará siempre en pie y jiodrá ser inves-tigada por los tribunales de justicia. Como ilustración, citaré el caso de Union Central Life Insurance Co. v. Tesorero de Puerto Rico, 19 D. P. R. 900. En dicho caso había interve-nido la Junta de Revisión e Igualamiento y esto no obstante la Corte Suprema mandó devolver las contribuciones cobra-das de acuerdo con la decisión de la junta, porque entendió que la propiedad tasada estaba exenta por la ley del pago de contribución y por tanto que. su cobro era ilegal.
La palabra “injusto” usada también en la Ley No. 35, *542se presta a una interpretación más o menos extensa. Sig-nifica lo qne no es justo, lo qne es contrario n opuesto a la justicia. Justo lo qne es arreglado a justicia. Y justicia la virtud que inclina a dar a cada uno lo que le pertenece.
Si se interpreta aisladamente, en su significación más am-plia, tendrá que convenirse en que la ley número 35 otorga un recurso en cualquier caso en que se hubiere cometido la más leve injusticia. Dentro de un criterio estrictamente recto, el cobro de un solo centavo demás en una contribución perfectamente legal, constituiría una injusticia y, por tanto, una base suficiente para establecer el recurso.
A mi juicio tal interpretación no es procedente. A los efectos de aplicar la ley número 35, no debe perderse nunca de vista que otras leyes dan al contribuyente una amplia oportunidad para la defensa de sus derechos, para fijar, por ejemplo, con la mayor exactitud posible, el montante de las contribuciones. Me refiero a la apelación para ante la Junta de Revisión e Igualamiento. Tampoco puede olvidarse que por disposición expresa del legislador, las resoluciones dic-tadas por esa junta tienen el carácter de firmes. De ahí que la verdadera aplicación de la palabra “injustode acuerdo con lo decidido por los tribunales en repetidos casos de esta naturaleza, deba limitarse a aquellos en que ha existido fraude, o manifiesta intención de perjudicar al contribuyente, o se hubieren adoptado por la junta principios erróneos para calcular la contribución. De este modo se reconocerá el valor y la eficacia del procedimiento administrativo, y se preser-vará la acción de los tribunales de justicia para aquellos casos en que en verdad sea necesaria. Cuando la junta actúa den-tro de sus funciones, sin dañada intención, sin cometer fraude, y resuelve, siguiendo un método naturalmente justo, que una determinada persona debe satisfacer cierta contribución im-puesta por la ley, su resolución es final. Su acción no está •en tal caso sometida a la revisión de las cortes de justicia. Pero cuando todas o algunas de dichas circunstancias ocu-rren, entonces debe existir, como existe, una vía franca para *543acudir a los tribunales de justicia en demanda del derecho vulnerado. Véase Hilton v. Marritt, 110 U. S. 97, 106.
''La junta fué creada”- — ha dicho la Corte Suprema de los Estados Unidos — “con el fin de utilizar su juicio y sus conocimientos. State Railroad Tax Cases, 92 U. S. 575; State v. Savage, 65 Neb. 714, 768, 769; In re Cruger, 84 N. Y. 619, 621; San José Gas Co. v. January, 57 Cal. 614, 616. Dentro de su jurisdicción, a no ser por las razones ya anotadas, o sea cuando ocurre fraude o se demuestra claramente la adop-ción de principios erróneos, es el recurso final para ciertos derechos. El estado ha confiado estos derechos a su protec-ción y ha confiado en su honor y capacidad, según confía la protección de otras relaciones sociales a los tribunales de justicia. En alguna parte tiene que hacerse punto final. So-mos de opinión que, por más que pueda existir cualquier mo-tivo de inquietud nada se ha probado tan clara y palpable-mente, como debe probarse, de acuerdo con los principios expuestos en el caso de San Diego Land and Town Co. v. National City, 174 U. S. 739, 754, a fin de justificar estas ape-laciones ante la jurisdicción extraordinaria de la Corte de Circuito.” Chicago B. & Q. Railway Co. v. Babcock, 204 U. S. 585, 598.
Y el mismo tribunal en el caso de Maish v. Arizona, 164 U. S. 599, 611, se expresó como sigue:
“Debe demostrarse algo más que un error de criterio, algo que indique fraude o mala conducta. '* '* * Es innecesario deter-minar si la junta cometió error de juicio en cuanto al valor de esta propiedad, si no hubiese sido mejor el haber hecho mayor examen y haber tomado declaraciones en cuanto al costo de construcción, -condición actual, etc. Asuntos de esta naturaleza se dejan general-mente a la discreción y juicio de la Junta de Bevisión e Igualamiento y si ésta obra de buena fe su juicio no puede ser revocado. Pittsburgh, Cincinnati etc. Railway v. Backus, 154 U. S. 421.” Maish v. Arizona, 164 U. S. 599, 611.
Habiendo llegado a las anteriores conclusiones, procederé a examinar si los hechos alegados en la demanda demuestran *544que se trata en este caso de alguna contribución “injusta o ilegal” y en tal virtud si cabe el ejercicio del recurso auto-rizado por la repetida ley número 35 de 1911.
Ninguna de las alegaciones de la demanda demuestra que la contribución cobrada se liaya impuesto sobre .alguna pro-piedad exenta por la ley del pago de contribución, o que la misma contribución que se ha exigido, o parte de ella, no está autorizada por la ley. El fraude o la manifiesta inten-ción por parte de la junta de perjudicar a la demandante, han quedado descartadas expresamente por la misma demandante en su alegato. La reclamación se funda únicamente en la adopción de principios erróneos para calcular la contribu-ción impuesta a la corporación demandante.
Dicho método ha sido expuesto con suficiente amplitud en la demanda. (Véase el hecho No. 17 y siguientes de la misma.) Lo he estudiado cuidadosamente y aunque com-prendo que no puede calificarse de perfecto tal como se describe, no creo que pueda decirse que es de tal manera erró-neo que convierta en injusta o ilegal la tasación final llevada a efecto por la junta. El hecho de que la junta tuviera en cuenta el producto de las centrales de la isla en relación con su costo para adoptar un criterio general aplicable a todas, no quiere decir que al tasar la central de la demandante pres-cindiera en absoluto de considerar sus circunstancias par-ticulares. La demandante al parecer fijó el valor, de las par-tes componentes de su propiedad. El tesorero y la junta lasaron la propiedad en globo, dándole el valor que a juicio de ellos tenía en el momento de la tasación, y es evidente, como sostiene el apelado en su alegato, “que un molino de azúcar que está construido y en explotación, con su clientela de colonos que le suplen de caña, y con una posición esta-blecida en el mercado para disponer de su azúcar elaborada, tiene un valor mucho mayor que el valor de las piezas ais-ladas de madera y hierro que constituyen el molino y el tra-bajo de montarlo. Este valor es legítimamente considerado *545para llegar a obtener el valor de la propiedad tangible y es una liarte componente de la contribución sobre la propiedad. Que se dió el debido peso a esa circunstancia, queda aparen-temente demostrado por el párrafo 11 de la demanda cuando en ella se expresa que en la tasación hecha por el Tesorero de Puerto Eico ‘la tasación del molino fué fijada en globo.’ ”
Estoy conforme en que es cierto que la magnitud de la maquinaria de la demandante puede considerarse como base suficiente para deducir que su costo proporcional ha sido menor que el- de otras más pequeñas aisladamente instala-das; pero también puede sostenerse que la magnitud del negocio de la demandante envuelve una economía propor-cional en su explotación, produciendo, proporcionalmente, con menos, más, y quedando así aumentado por los resultados obtenidos el valor efectivo y actual de su maquinaria. El valor no es algo que pueda calcularse con exactitud mate-mática en todas ocasiones y en verdad que parece que el mé-todo adoptado por el Tesorero y sostenido por la junta es el mejor para asegurar una tasación eficaz y sobre todo hon-rada, sin privilegios para nadie, por igual para todos, de las centrales de Puerto Eico.
Una cuestión parecida surgió con respecto al derecho de un Estado para imponer contribuciones a una corporación dentro de sus límites. La Corte Suprema de los Estados Unidos resolvió que en casos de compañías telegráficas el Estado podía imponerles contribución en proporción al valor de su propiedad, según la relación que guardara la longitud de sus líneas dentro del Estado con respecto a la longitud total de la línea. Western Union Telegraph Co. v. Taggart, 163 U. S. 1. Dicha regla se aplicó también a ferrocarriles. Pullman’s Palace Car Co. v. Pennsylvania, 141 U. S. 18, 26.
Por virtud de todo lo expuesto, opino que los errores seña-lados por el apelante en su alegato, deben resolverse así:
1. No existe. Los hechos alegados en la demanda no de-muestran que la resolución de la Junta de Eevisión e Igua-*546]amiento de que se trata en este caso, sea ilegal, ni injusta, en ninguna de Jas acepciones que se lia dado a esta última palabra de acuerdo con la ley y la jurisprudencia, y, por tanto, dicha resolución tiene el carácter de firme y no puede ser colateralmente atacada dentro de este procedimiento iniciado de conformidad con la ley número 35 de 1911.
2. Tampoco existe. El projoósito de la ley No. 35 de 1911 no fué el de proveer en absoluto una revisión judicial com-pleta de todos los actos de la Junta de Revisión e Iguala-miento. El recurso que autoriza dicha ley es original, inde-pendiente, y está limitado a casos en que (a) se hubiere co-brado una contribución no autorizada por la ley, (b) se hu-biere cometido fraude, (c) se hubiere actuado con la mani-fiesta intención de perjudicar al contribuyente, y (d) se hu-bieren adoptado principios erróneos para calcular la con-tribución.
3. Tampoco existe. Si bien es cierto que el caso de la Sucesión Puente v. El Pueblo, 19 D. P. R. 557, no es análogo al presente, es aplicable la doctrina en el mismo establecida. Dicho caso, otro seguido entre las mismas partes y repor-tado en 19 D. P. R. 586, y los ya citados de Caneja v. Pueblo, 12 D. P. R. 245 y Guitián v. El Gobierno de Puerto Rico, 12 D. P. R. 252, deben interpretarse en armonía con Jos principios que se establecen en este de Ensenada Estates, Inc., v. Richardson.
4. Tampoco existe. Sometido a examen, se ha concluido que el método adoptado por la Junta de Revisión e Iguala-miento para calcular la contribución impuesta en este caso no es ilegal, ni de tal manera erróneo que pueda concluirse (pie constituye una injusticia.
En tal virtud debe desestimarse el recurso de apelación interpuesto y confirmarse la sentencia recurrida.